DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 

Status of Claims
Claims 1, 9, and 17 have been amended by Applicant. No claims have been currently canceled or added. Claims 1, 3-9, 11-17, and 19-21 remain currently pending.


Response to Arguments
The rejection of claims 1, 4, 6, 9, 12, 14, 17, and 20, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, 9, and 17. See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 3, 11, and 19, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, 9, and 17. For the same reasons stated herein, the alternate rejection of said claims has been withdrawn.  However, upon further consideration and in view of the amendments to said claims a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 5 and 13, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, 9, and 17. For the same reasons stated herein, the alternate rejection of said claims has been withdrawn.  However, upon further consideration and in view of the amendments to said claims a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 7-8 and 15-16, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendments to independent claims 1, 9, and 17. For the same reasons stated herein, the alternate rejection of said claims has been withdrawn.  However, upon further consideration and in view of the amendments to said claims a new grounds of rejection under 35 U.S.C. 103 has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below.

Applicant’s arguments filed 12/28/2020, with respect to independent claims 1, 9, and 17 (as amended), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has amended independent claims 1, 9, and 17, to recite (inter alia) as follows: 
ranking each of a plurality of content items in a set of content items in accordance with a single ranking criteria common to each of the plurality of content items; 
generating a set of interaction effects, a first interaction effect generated by calculating a probability of user interaction with a first content item assuming the first content item is assigned to a first content slot based on the ranking and modifying the probability of user interaction assuming a second content item is assigned to a second content slot, a second interaction effect generated by modifying the probability of user interaction with the first content item assuming the second content item is assigned to a third content slot different than the second content slot, …;

	As set forth in the Office Action dated 09/25/2020, the then unamended claims were understood not recite a “common” ranking criteria as then argued by Applicant. The claims as currently amended now explicitly recite that the ranking criteria is a single ranking criteria common to each of the plurality of content items. Examiner clarifies that 

Applicant’s arguments as “generating a set of interaction effects…”, as recited in claims 1, 9, and 17 (as amended), are also moot in view of Applicant’s amendments to the claims. A new grounds of rejection, under 35 U.S.C. 103, has been made herein, regarding the claims as amended. See Claim Rejections under 35 U.S.C. 103 section further below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 9, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent No. 7594189), in view of Novikov et al. (US 20110153421 A1),  in further view of Neumeyer et al. (US 20110191315 A1).

Regarding claim 1, Walker teaches a computer system, comprising: a processor (Walker, Claim 1 teaches computer system comprising a processor.); 

a memory device holding an instruction set executable on the processor to cause the computer system to perform operations (Walker, Claim 1 teaches system comprising memory operatively coupled to the processor, the processor and/or computer system configured to perform operations) comprising: 

	…
determining a display probability for each content item in the ranked plurality of content items, each respective display probability corresponding to a given content item's probability of display in a specific assigned content slot of a plurality of content slots … (Walker, Col. 2, lines 18-36, teach system comprising a content selection system configured to select a content item from a plurality of content items for the dynamically-generated display at least partially based on computed probabilities [as in “determining a display probability…”]; Col. 17-18, lines 65-67 and lines 1-2, teach web page having one or more slots within the web page for which a content item is dynamically selected by the process as a component of the web page; Col. 18, lines 16-21, teach computing probabilities for the eligible content items for the ; 

calculating a selection probability for each content item in an ordered set of the content items (Walker, Col. 2, lines 18-50, teach system and method for statistically selecting one or more content items for a dynamically-generated display; Col. 9, lines 54-55, teach selection from among ranked or scored content items [as in “ordered set of the content items”]), based on each display probability and a set of interaction effects (Walker, Col. 2, lines 18-50, further teach retrieving a plurality of probability models associated with candidate content items; using the probability models to compute probabilities of an occurrence of one or more interactive user responses to exposure to the candidate content items;);

 assigning, from the ordered set of the content items, each content item to a specific content slot … (Walker, Col. 10, lines 24-31, teach using the attributes and the models to select from among the various content items which are under consideration for filling one or more slots of a web page [“for filling” as in for “assigning” each content item to a specific content slot. One embodiment including computation of  in order to meet both a first target of expected … activity, as determined by the selection probability of each content item, …, and a second target of expected revenue generation (Col. 18, lines 36-51, teach expected values of content items, and further teaches a value or payoff associated with the content item can be combined with the probability computed or retrieved for the content item to generate an expected value. A variety of possible user selections can be considered, and different values or payoffs can be associated with variety of user selections; Col. 18, lines 54-63, teach “a value W can advantageously be used to weight computed probabilities of various content items to compute an expected value (E) or value predicted (V.sub.p) for that content item. The value can represent some measure of value, benefit, or other payoff to an entity operating a web site [i.e., expected revenue generation] that would result from a user activity [i.e., expected user activity] related to a component on a web page. The user activity [i.e., expected user activity] can include any activity performed by the user with respect to an impression or component on the web page.); and 

causing display of the ordered set of content items … based on satisfaction of the first and second targets(Walker, Col. 10, lines 8-12, teach receiving requests for web pages from a plurality of user computers and serving appropriate web pages in response, wherein at least a portion of the web pages served correspond to dynamically-generated web pages with intelligently-selected contents; Col. 9, lines 54-61, teach selecting among the ranked or scored content items and wherein the content item(s) selected are shown without repeating in the web page; Col. selecting one or more content items from the candidate content items for the dynamically-generated display, wherein the selection is based at least partially on the computed probabilities and the retrieved payoffs. The computed probabilities comprising probabilities of occurrence of interactive user responses to exposure to the candidate content items [i.e., first target of expected user activity]. The retrieved payoffs comprising expected revenue generation associated with the one or more interactive user responses to the candidate content items [i.e., second target of expected revenue generation].).  

	However, Walker does not distinctly disclose: 
“… in a feed of a target member account in an online network;” 
“…in the target member account’s feed…”
“…of expected online network activity…”
“assigning … as determined by the selection probability of each content item, the set of interaction effects, and a second target of expected revenue generation;”
“generating a set of interaction effects, a first interaction effect generated by calculating a probability of user interaction with a first content item assuming the first content item is assigned to a first content slot based on the ranking and modifying the probability of user interaction assuming a second content item is assigned to a second content slot, a second interaction effect generated by modifying the probability of user interaction with the first content item assuming the second content item is assigned to a third content slot different than the second content slot, each interaction effect representative of activity in the online network that occurred due to concurrent display of a corresponding pair of content items to various member accounts of the plurality of members, each interaction effect generated based on historical activity, of member accounts, in response to concurrent display of the specific pair of content items;”

[EXAMINER NOTE: Note, Walker teaches a first target of expected user activity in response to exposure to the candidate content items. However, the user activity is not explicitly disclosed as online network user activity in a feed of a target member account in the online network. As further shown below, Novikov teaches user activity as online network activity (i.e., social network activity) in the context of content items recommended and displayed to users in a social network website.]

Novikov teaches: 
…in the target member account’s feed…(Novikov, Paragraph [0060] teaches “the description provides many examples of a social networking website embodiment”; Novikov, Paragraph [0061] teaches “The display may include an information window 103 having available spaces in which to include content items and a main portion 102 that having a user interface for the social networking system, which may contain a profile page, a newsfeed, photos, pages, groups, events, applications, etc.”; Paragraph newsfeed”, “each user's home page or newsfeed page”, and “a user may also be able to view pages of his connections”.); and 

…of expected online network activity…(Novikov, teaches “the social networking system optimizes for multiple optimization goals, for example some combination of monetization, sharing, user engagement, system growth, communication, or any other goal of an administrator of the social networking system.”;  Paragraph [0114] teaches “the content types selected for the users might include mostly content types expected to increase sharing…”;);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website as taught by Walker to include the social network system comprising a feedback store and action log employed for content pair selection and display, as taught by Novikov, in order to “present content that is more effective and relevant to users than traditional online content” and wherein “the social networking system may be configured for one or more optimization goals”. (Novikov, Paragraph [0007]). 
	
However the combination does not distinctly disclose the remaining limitations.

Nevertheless, Neumeyer teaches: 
ranking each of a plurality of content items in a set of content items in accordance with a single ranking criteria common to each of the plurality of content items (Neumeyer, Abstract, teaches “ranking a plurality of ads identified as relevant to the search query according to a position-normalized, click-through-rate metric and bid values, wherein a predetermined number of the top-ranked ads are placeable in a plurality of North ad slots.”; Neumeyer, Paragraph [0017] Ranking orders the ads according to a score of estimated utility.; Neumeyer, Paragraphs [0028]-[0031] further teach ranking – understood to read on the limitation as claimed.); 
…
assigning, from the ordered set of the content items, each content item to a specific content slot … in order to meet both a first target of expected … activity, as determined by the selection probability of each content item, the set of interaction effects, and a second target of expected revenue generation (Neumeyer, Abstract, teaches “incrementally and additively placing the placeable ads sequentially according to rank (k) in their respective North ad slots until a utility score generated by a utility function for a current iteration of ads fails to exceed a threshold value”, wherein the ranking of the plurality of ads may be according to a position-normalized, click-through-rate metric and bid values; Neumeyer, Paragraph [0028] further teaches determining an incremental ad impact value for each iteration as the ads are incrementally and additively placed in the North ad slots according to rank. Another way of describing ad impact value, includes a difference of relevance between a page displaying ads at ranks 1 through k-1 with a page displaying ads at ranks 1 through k. For example, the relevancy of the search results page with North ad slot 1 filled is ;
…
generating a set of interaction effects, a first interaction effect generated by calculating a probability of user interaction with a first content item assuming the first content item is assigned to a first content slot based on the ranking and modifying the probability of user interaction assuming a second content item is assigned to a second content slot, a second interaction effect generated by modifying the probability of user interaction with the first content item assuming the second content item is assigned to a third content slot different than the second content slot (Neumeyer, Paragraph [0045] teaches calculating positional effect for the click probability, wherein in an auction for multiple slots the probability of click p(click) is dependent, among other factors, on the actual display slot; Neumeyer, Neumeyer, Paragraph [0036] further teaches multiplying the probability of click on an ad by its bid to calculate the expected revenue. All ads that pass a predetermined threshold and are placeable are allocated in the North ad slots; Paragraph [0037] further teaches the effects of ranking and placement of ads may be expressed in terms of utility and may be modeled with a utility function.;  Neumeyer, Paragraph [0036] further teaches by adjusting the threshold, the average number of North ads per search can be changed; Neumeyer, Paragarph [0049] further teaches ads not shown in the North ad positions (or slots), can still be shown in the East or in the South ad position [i.e., right or bottom content slots].; Neumeyer, Paragraph [0029] teaches four North ad slots [reading on first, second, and third content slot as claimed].; [Note: Neumeyer 0049 , each interaction effect representative of activity in the online network that occurred due to concurrent display of a corresponding pair of content items to various member accounts of the plurality of members, each interaction effect generated based on historical activity, of member accounts, in response to concurrent display of the specific pair of content items (Neumeyer, Paragraph [0029] teaches “placeable ads are iteratively placed in the North ad slots for determination of the incremental relevancy differences, which are then used along with average expected revenue of the placed ad(s) during each iteration to determine a utility score.”; Neumeyer, Paragraph [0051] further teaches based on a sample of historical user searches from server logs in the click histories database, together with the corresponding ranked lists of web and ad results; Neumeyer, Paragraph [0032] further teaches query/ad pairs actually searched for previously by users and click histories stored in a database.

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website, as taught by Walker, as modified by the social network system comprising a feedback store and action log employed for content pair selection and display, as taught by Novikov, to further include the ranking and calculation of content slot positional effect, including calculation of North ad impact effect, as taught by Neumeyer, in order to improve user 



	Regarding claim 4, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 1, and Walker further teaches further comprising: 

identifying, according to a machine learning data model, a set of content items… (Walker, Col. 1, lines 16-20, teach “the invention relates to machine learning methods for identifying content items that are likely to produce a desired user action when incorporated into a dynamically-generated unit of display, such as a web page.”) 

…the at least one type of content item feature and the at least one type of member account feature identified in training data by the machine learning data model (Col. 11, lines 49-59, teach each content item of probability models varying by response action and segments within ranges of attributes, and further teaches, “parameters for a probability model can be determined by: training set generation, attribute selection; and model parameter learning.; Col. 11, lines 61-66, teach “the training set construction for a probability model of a content item combines data from the event database 112 and the attribute database.”; Col. 13, lines 4-8, teach “a training set for a content item includes a collection of training examples for the content item for 

	However, Walker does not distinctly disclose: …relevant to the target member account based on at least one type of content item feature present in the set of contents and at least one type of member account feature present in profile data of the target member account …

	Novikov teaches:
…relevant to the target member account based on at least one type of content item feature present in the set of contents and at least one type of member account feature present in profile data of the target member account …(Novikov, Paragraph [0009] teaches “The social networking system may select the content items according to various methods to achieve the optimization goal… the display is populated with content items that are related to topics of interest to the user [“topic of interest” reading on based at least on one type of content item feature]. The selected content may be tied to any interests or activities of the user discernible by the system… the content items are made relevant to the user's interests or activities at that moment or over a designated period of time.” [“relevant to users interests or activities discernible by the system” reading on based at least on one type of member account feature present in profile data]; Paragraph [0096] further teaches “determines parameters to be input into the content optimizing algorithm 1070... by gathering information about a user to whom content is to be provided from the user profile store can also obtain information about that user's actions from the action log 1185 for determining the parameters.” [Note: [0096] and [0097] further reading on based at least on one type of member account feature present in profile data.]).

Motivation to combine same as stated above for claim 1.



	Regarding claim 6 the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 1, and the combination further teaches wherein the first target of expected online network activity comprises a threshold amount of expected content selection by the target member account (Novikov, Paragraph [0063] teaches “The algorithm used will depend upon the result that is being optimized for (i.e. growth, user engagement, revenue, sharing, etc.)....The selector 375 may also select the content items based on other factors related to the user's express or demonstrated interests, such as interest demonstrated by content viewed recently, viewed a designated number of times within a particular time frame, viewed in proximity to viewing other displays or content, viewed the most in the user's browsing history, or any other discernable activities or habits.” [Note: based on “viewed threshold amount of expected content selection as claimed].); and 

wherein the second target of expected revenue is met based on at least one type of sponsored content being included in the ordered set of content items (Walker, Col. 10, lines 34-38, teach “the techniques disclosed herein can be used to select some or all of the selectable content items for the web page 210, and that some of the content items for the web page 210 can be reserved for other content items, such as advertisements for a third party [as in “sponsored content”].”; Walker, Col. 18, lines 36-51, teach expected values of content items, and further teaches a value or payoff associated with the content item can be combined with the probability computed or retrieved for the content item to generate an expected value. A variety of possible user selections can be considered, and different values or payoffs can be associated with variety of user selections; Walker, Col. 19, lines 20-29, teach “the value or payoff can correspond to the value associated with interaction with the web site, such as traversing to another web page, which can correspond to informational web pages, sponsored web pages, advertisements, and the like, participation with surveys, and so forth.”).



Regarding claim 9, Walker teaches a computer-implemented method comprising: 
	…
determining a display probability for each content item in the ranked plurality of content items, each respective display probability corresponding to a given content item's probability of display in a specific assigned content slot of a plurality of content slots … (Walker, Col. 2, lines 18-36, teach system comprising a content selection system configured to select a content item from a plurality of content items for the dynamically-generated display at least partially based on computed probabilities [as in “determining a display probability…”]; Col. 17-18, lines 65-67 and lines 1-2, teach web page having one or more slots within the web page for which a content item is dynamically selected by the process as a component of the web page; Col. 18, lines 16-21, teach computing probabilities for the eligible content items for the slot.; Note, the computed probabilities comprise probabilities of display of eligible content items in specific content slots amongst a plurality of content slots in the web page.; Walker, Col. 9, lines 51-53, teach ranking or scoring of the content items; Walker Col. 9, lines 54-61, further teaches selecting from among the ranked or scored items.; Walker, Col. 20, lines 42-49, further teaches “highest-ranking content items” as part of process for determining/considering good candidates for inclusion in the dynamically-generated web page.); 

calculating a selection probability for each content item in an ordered set of the content items (Walker, Col. 2, lines 18-50, teach system and method for statistically selecting one or more content items for a dynamically-generated display; Col. 9, lines 54-55, teach selection from among ranked or scored content items [as in “ordered set of the content items”]), based on each display probability and a set of interaction effects (Walker, Col. 2, lines 18-50, further teach retrieving a plurality of probability models associated with candidate content items; using the probability models to compute probabilities of an occurrence of one or more interactive user responses to exposure to the candidate content items;);

 assigning, from the ordered set of the content items, each content item to a specific content slot … (Walker, Col. 10, lines 24-31, teach using the attributes and the models to select from among the various content items which are under consideration for filling one or more slots of a web page [“for filling” as in for “assigning” each content item to a specific content slot. One embodiment including computation of probabilities to compute the expected values) in order to meet both a first target of expected … activity, as determined by the selection probability of each content item, …, and a second target of expected revenue generation (Col. 18, lines 36-51, teach expected values of content items, and further teaches a value or payoff associated with the content item can be combined with the probability computed or retrieved for the content item to generate an expected value. A variety of possible user selections can be considered, and different values or payoffs can be associated with variety of user selections; Col. 18, lines 54-63, teach “a value W can advantageously be used to weight computed probabilities of various content items to compute an expected value (E) or value predicted (V.sub.p) for that content item. The value can represent some measure of value, benefit, or other payoff to an entity operating a web site [i.e., expected revenue generation] that would result from a user activity [i.e., expected user activity] related to a component on a web page. The user activity [i.e., expected user activity] can include any activity performed by the user with respect to an impression or component on the web page.); and 

causing display of the ordered set of content items … based on satisfaction of the first and second targets(Walker, Col. 10, lines 8-12, teach receiving requests for web pages from a plurality of user computers and serving appropriate web pages in response, wherein at least a portion of the web pages served correspond to dynamically-generated web pages with intelligently-selected contents; Col. 9, lines 54-61, teach selecting among the ranked or scored content items and wherein the content item(s) selected are shown without repeating in the web page; Col. 2, lines 17-36, and Col. and Col. 6, lines 17-32, teach selecting one or more content items from the candidate content items for the dynamically-generated display, wherein the selection is based at least partially on the computed probabilities and the retrieved payoffs. The computed probabilities comprising probabilities of occurrence of interactive user responses to exposure to the candidate content items [i.e., first target of expected user activity]. The retrieved payoffs comprising expected revenue generation associated with the one or more interactive user responses to the candidate content items [i.e., second target of expected revenue generation].).  

	However, Walker does not distinctly disclose: 
“… in a feed of a target member account in an online network;” 
“…in the target member account’s feed…”
“…of expected online network activity…”
“assigning … as determined by the selection probability of each content item, the set of interaction effects, and a second target of expected revenue generation;”
“generating a set of interaction effects, a first interaction effect generated by calculating a probability of user interaction with a first content item assuming the first content item is assigned to a first content slot based on the ranking and modifying the probability of user interaction assuming a second content item is assigned to a second content slot, a second interaction effect generated by modifying the probability of user interaction with the first content item assuming the second content item is assigned to a third content slot different than the second content slot, each interaction effect representative of activity in the online network that occurred due to concurrent display of a corresponding pair of content items to various member accounts of the plurality of members, each interaction effect generated based on historical activity, of member accounts, in response to concurrent display of the specific pair of content items;”

[EXAMINER NOTE: Note, Walker teaches a first target of expected user activity in response to exposure to the candidate content items. However, the user activity is not explicitly disclosed as online network user activity in a feed of a target member account in the online network. As further shown below, Novikov teaches user activity as online network activity (i.e., social network activity) in the context of content items recommended and displayed to users in a social network website.]

Novikov teaches: 
…in the target member account’s feed…(Novikov, Paragraph [0060] teaches “the description provides many examples of a social networking website embodiment”; Novikov, Paragraph [0061] teaches “The display may include an information window 103 having available spaces in which to include content items and a main portion 102 that having a user interface for the social networking system, which may contain a profile page, a newsfeed, photos, pages, groups, events, applications, etc.”; Paragraph [0036] further teaches social network “newsfeed”, “each user's home page or newsfeed page”, and “a user may also be able to view pages of his connections”.); and 

…of expected online network activity…(Novikov, teaches “the social networking system optimizes for multiple optimization goals, for example some combination of monetization, sharing, user engagement, system growth, expected to increase sharing…”;);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website as taught by Walker to include the social network system comprising a feedback store and action log employed for content pair selection and display, as taught by Novikov, in order to “present content that is more effective and relevant to users than traditional online content” and wherein “the social networking system may be configured for one or more optimization goals”. (Novikov, Paragraph [0007]). 
	
However the combination does not distinctly disclose the remaining limitations.

Nevertheless, Neumeyer teaches: 
ranking each of a plurality of content items in a set of content items in accordance with a single ranking criteria common to each of the plurality of content items (Neumeyer, Abstract, teaches “ranking a plurality of ads identified as relevant to the search query according to a position-normalized, click-through-rate metric and bid values, wherein a predetermined number of the top-ranked ads are placeable in a plurality of North ad slots.”; Neumeyer, Paragraph [0017] Ranking orders ; 
…
assigning, from the ordered set of the content items, each content item to a specific content slot … in order to meet both a first target of expected … activity, as determined by the selection probability of each content item, the set of interaction effects, and a second target of expected revenue generation (Neumeyer, Abstract, teaches “incrementally and additively placing the placeable ads sequentially according to rank (k) in their respective North ad slots until a utility score generated by a utility function for a current iteration of ads fails to exceed a threshold value”, wherein the ranking of the plurality of ads may be according to a position-normalized, click-through-rate metric and bid values; Neumeyer, Paragraph [0028] further teaches determining an incremental ad impact value for each iteration as the ads are incrementally and additively placed in the North ad slots according to rank. Another way of describing ad impact value, includes a difference of relevance between a page displaying ads at ranks 1 through k-1 with a page displaying ads at ranks 1 through k. For example, the relevancy of the search results page with North ad slot 1 filled is compared with the relevancy of the search result page with North ad slots 1 and 2 filled.);
…
generating a set of interaction effects, a first interaction effect generated by calculating a probability of user interaction with a first content item assuming the first content item is assigned to a first content slot based on the ranking and modifying the probability of user interaction assuming a second content item is assigned to a second content slot, a second interaction effect generated by modifying the probability of user interaction with the first content item assuming the second content item is assigned to a third content slot different than the second content slot (Neumeyer, Paragraph [0045] teaches calculating positional effect for the click probability, wherein in an auction for multiple slots the probability of click p(click) is dependent, among other factors, on the actual display slot; Neumeyer, Neumeyer, Paragraph [0036] further teaches multiplying the probability of click on an ad by its bid to calculate the expected revenue. All ads that pass a predetermined threshold and are placeable are allocated in the North ad slots; Paragraph [0037] further teaches the effects of ranking and placement of ads may be expressed in terms of utility and may be modeled with a utility function.;  Neumeyer, Paragraph [0036] further teaches by adjusting the threshold, the average number of North ads per search can be changed; Neumeyer, Paragarph [0049] further teaches ads not shown in the North ad positions (or slots), can still be shown in the East or in the South ad position [i.e., right or bottom content slots].; Neumeyer, Paragraph [0029] teaches four North ad slots [reading on first, second, and third content slot as claimed].; [Note: Neumeyer 0049 teaches additional East and South ad slots - further reading on first, second, and third slots and claimed.]), each interaction effect representative of activity in the online network that occurred due to concurrent display of a corresponding pair of content items to various member accounts of the plurality of members, each interaction effect generated based on historical activity, of member accounts, in response to concurrent display of the specific pair of content items (Neumeyer, 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website, as taught by Walker, as modified by the social network system comprising a feedback store and action log employed for content pair selection and display, as taught by Novikov, to further include the ranking and calculation of content slot positional effect, including calculation of North ad impact effect, as taught by Neumeyer, in order to improve user 



	Regarding claim 12, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 9, and Walker further teaches further comprising: 

identifying, according to a machine learning data model, a set of content items… (Walker, Col. 1, lines 16-20, teach “the invention relates to machine learning methods for identifying content items that are likely to produce a desired user action when incorporated into a dynamically-generated unit of display, such as a web page.”) 

…the at least one type of content item feature and the at least one type of member account feature identified in training data by the machine learning data model (Col. 11, lines 49-59, teach each content item of probability models varying by response action and segments within ranges of attributes, and further teaches, “parameters for a probability model can be determined by: training set generation, attribute selection; and model parameter learning.; Col. 11, lines 61-66, teach “the training set construction for a probability model of a content item combines data from the event database 112 and the attribute database.”; Col. 13, lines 4-8, teach “a training set for a content item includes a collection of training examples for the content item for 

	However, Walker does not distinctly disclose: …relevant to the target member account based on at least one type of content item feature present in the set of contents and at least one type of member account feature present in profile data of the target member account …

	Novikov teaches:
…relevant to the target member account based on at least one type of content item feature present in the set of contents and at least one type of member account feature present in profile data of the target member account …(Novikov, Paragraph [0009] teaches “The social networking system may select the content items according to various methods to achieve the optimization goal… the display is populated with content items that are related to topics of interest to the user [“topic of interest” reading on based at least on one type of content item feature]. The selected content may be tied to any interests or activities of the user discernible by the system… the content items are made relevant to the user's interests or activities at that moment or over a designated period of time.” [“relevant to users interests or activities discernible by the system” reading on based at least on one type of member account feature present in profile data]; Paragraph [0096] further teaches “determines parameters to be input into the content optimizing algorithm 1070... by gathering information about a user to whom content is to be provided from the user profile store can also obtain information about that user's actions from the action log 1185 for determining the parameters.” [Note: [0096] and [0097] further reading on based at least on one type of member account feature present in profile data.]).

Motiviation to combine same as stated above for claim 9. 



	Regarding claim 14, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 9, and the combination further teaches wherein the first target of expected activity comprises a threshold amount of expected content selection by the target member account (Novikov, Paragraph [0063] teaches “The algorithm used will depend upon the result that is being optimized for (i.e. growth, user engagement, revenue, sharing, etc.)....The selector 375 may also select the content items based on other factors related to the user's express or demonstrated interests, such as interest demonstrated by content viewed recently, viewed a designated number of times within a particular time frame, viewed in proximity to viewing other displays or content, viewed the most in the user's browsing history, or any other discernable activities or habits.” [Note: based on “viewed a designated number of times within a particular time frame” in [0063] reading on comprising a threshold amount of expected content selection as claimed].); and 

wherein the second target of expected revenue is met based on at least one type of sponsored content being included in the ordered set of content items (Walker, Col. 10, lines 34-38, teach “the techniques disclosed herein can be used to select some or all of the selectable content items for the web page 210, and that some of the content items for the web page 210 can be reserved for other content items, such as advertisements for a third party [as in “sponsored content”].”; Walker, Col. 18, lines 36-51, teach expected values of content items, and further teaches a value or payoff associated with the content item can be combined with the probability computed or retrieved for the content item to generate an expected value. A variety of possible user selections can be considered, and different values or payoffs can be associated with variety of user selections; Walker, Col. 19, lines 20-29, teach “the value or payoff can correspond to the value associated with interaction with the web site, such as traversing to another web page, which can correspond to informational web pages, sponsored web pages, advertisements, and the like, participation with surveys, and so forth.”).

Motiviation to combine same as stated above for claim 9. 


Regarding claim 17, Walker teaches a non-transitory computer-readable medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations (Claim 1 teaches memory coupled to processor configured to execute method) including: 

…
determining a display probability for each content item in the ranked plurality of content items, each respective display probability corresponding to a given content item's probability of display in a specific assigned content slot of a plurality of content slots … (Walker, Col. 2, lines 18-36, teach system comprising a content selection system configured to select a content item from a plurality of content items for the dynamically-generated display at least partially based on computed probabilities [as in “determining a display probability…”]; Col. 17-18, lines 65-67 and lines 1-2, teach web page having one or more slots within the web page for which a content item is dynamically selected by the process as a component of the web page; Col. 18, lines 16-21, teach computing probabilities for the eligible content items for the slot.; Note, the computed probabilities comprise probabilities of display of eligible content items in specific content slots amongst a plurality of content slots in the web page.; Walker, Col. 9, lines 51-53, teach ranking or scoring of the content items; Walker Col. 9, lines 54-61, further teaches selecting from among the ranked or scored items.; Walker, Col. 20, lines 42-49, further teaches “highest-ranking content items” as part of ; 

calculating a selection probability for each content item in an ordered set of the content items (Walker, Col. 2, lines 18-50, teach system and method for statistically selecting one or more content items for a dynamically-generated display; Col. 9, lines 54-55, teach selection from among ranked or scored content items [as in “ordered set of the content items”]), based on each display probability and a set of interaction effects (Walker, Col. 2, lines 18-50, further teach retrieving a plurality of probability models associated with candidate content items; using the probability models to compute probabilities of an occurrence of one or more interactive user responses to exposure to the candidate content items;);

 assigning, from the ordered set of the content items, each content item to a specific content slot … (Walker, Col. 10, lines 24-31, teach using the attributes and the models to select from among the various content items which are under consideration for filling one or more slots of a web page [“for filling” as in for “assigning” each content item to a specific content slot. One embodiment including computation of probabilities to compute the expected values) in order to meet both a first target of expected … activity, as determined by the selection probability of each content item, …, and a second target of expected revenue generation (Col. 18, lines 36-51, teach expected values of content items, and further teaches a value or payoff associated with the content item can be combined with the probability computed or different values or payoffs can be associated with variety of user selections; Col. 18, lines 54-63, teach “a value W can advantageously be used to weight computed probabilities of various content items to compute an expected value (E) or value predicted (V.sub.p) for that content item. The value can represent some measure of value, benefit, or other payoff to an entity operating a web site [i.e., expected revenue generation] that would result from a user activity [i.e., expected user activity] related to a component on a web page. The user activity [i.e., expected user activity] can include any activity performed by the user with respect to an impression or component on the web page.); and 

causing display of the ordered set of content items … based on satisfaction of the first and second targets(Walker, Col. 10, lines 8-12, teach receiving requests for web pages from a plurality of user computers and serving appropriate web pages in response, wherein at least a portion of the web pages served correspond to dynamically-generated web pages with intelligently-selected contents; Col. 9, lines 54-61, teach selecting among the ranked or scored content items and wherein the content item(s) selected are shown without repeating in the web page; Col. 2, lines 17-36, and Col. and Col. 6, lines 17-32, teach selecting one or more content items from the candidate content items for the dynamically-generated display, wherein the selection is based at least partially on the computed probabilities and the retrieved payoffs. The computed probabilities comprising probabilities of occurrence of interactive user responses to exposure to the candidate content items [i.e., first target of expected retrieved payoffs comprising expected revenue generation associated with the one or more interactive user responses to the candidate content items [i.e., second target of expected revenue generation].).  

	However, Walker does not distinctly disclose: 
“… in a feed of a target member account in an online network;” 
“…in the target member account’s feed…”
“…of expected online network activity…”
“assigning … as determined by the selection probability of each content item, the set of interaction effects, and a second target of expected revenue generation;”
“generating a set of interaction effects, a first interaction effect generated by calculating a probability of user interaction with a first content item assuming the first content item is assigned to a first content slot based on the ranking and modifying the probability of user interaction assuming a second content item is assigned to a second content slot, a second interaction effect generated by modifying the probability of user interaction with the first content item assuming the second content item is assigned to a third content slot different than the second content slot, each interaction effect representative of activity in the online network that occurred due to concurrent display of a corresponding pair of content items to various member accounts of the plurality of members, each interaction effect generated based on historical activity, of member accounts, in response to concurrent display of the specific pair of content items;”

[EXAMINER NOTE: Note, Walker teaches a first target of expected user activity in response to exposure to the candidate content items. However, the user activity is not explicitly disclosed as online network user activity in a feed of a target member account in the online network. As further shown below, Novikov teaches user activity as online network activity (i.e., social network activity) in the context of content items recommended and displayed to users in a social network website.]

Novikov teaches: 
…in the target member account’s feed…(Novikov, Paragraph [0060] teaches “the description provides many examples of a social networking website embodiment”; Novikov, Paragraph [0061] teaches “The display may include an information window 103 having available spaces in which to include content items and a main portion 102 that having a user interface for the social networking system, which may contain a profile page, a newsfeed, photos, pages, groups, events, applications, etc.”; Paragraph [0036] further teaches social network “newsfeed”, “each user's home page or newsfeed page”, and “a user may also be able to view pages of his connections”.); and 

…of expected online network activity…(Novikov, teaches “the social networking system optimizes for multiple optimization goals, for example some combination of monetization, sharing, user engagement, system growth, expected to increase sharing…”;);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website as taught by Walker to include the social network system comprising a feedback store and action log employed for content pair selection and display, as taught by Novikov, in order to “present content that is more effective and relevant to users than traditional online content” and wherein “the social networking system may be configured for one or more optimization goals”. (Novikov, Paragraph [0007]). 
	
However the combination does not distinctly disclose the remaining limitations.

Nevertheless, Neumeyer teaches: 
ranking each of a plurality of content items in a set of content items in accordance with a single ranking criteria common to each of the plurality of content items (Neumeyer, Abstract, teaches “ranking a plurality of ads identified as relevant to the search query according to a position-normalized, click-through-rate metric and bid values, wherein a predetermined number of the top-ranked ads are placeable in a plurality of North ad slots.”; Neumeyer, Paragraph [0017] Ranking orders ; 
…
assigning, from the ordered set of the content items, each content item to a specific content slot … in order to meet both a first target of expected … activity, as determined by the selection probability of each content item, the set of interaction effects, and a second target of expected revenue generation (Neumeyer, Abstract, teaches “incrementally and additively placing the placeable ads sequentially according to rank (k) in their respective North ad slots until a utility score generated by a utility function for a current iteration of ads fails to exceed a threshold value”, wherein the ranking of the plurality of ads may be according to a position-normalized, click-through-rate metric and bid values; Neumeyer, Paragraph [0028] further teaches determining an incremental ad impact value for each iteration as the ads are incrementally and additively placed in the North ad slots according to rank. Another way of describing ad impact value, includes a difference of relevance between a page displaying ads at ranks 1 through k-1 with a page displaying ads at ranks 1 through k. For example, the relevancy of the search results page with North ad slot 1 filled is compared with the relevancy of the search result page with North ad slots 1 and 2 filled.);
…
generating a set of interaction effects, a first interaction effect generated by calculating a probability of user interaction with a first content item assuming the first content item is assigned to a first content slot based on the ranking and modifying the probability of user interaction assuming a second content item is assigned to a second content slot, a second interaction effect generated by modifying the probability of user interaction with the first content item assuming the second content item is assigned to a third content slot different than the second content slot (Neumeyer, Paragraph [0045] teaches calculating positional effect for the click probability, wherein in an auction for multiple slots the probability of click p(click) is dependent, among other factors, on the actual display slot; Neumeyer, Neumeyer, Paragraph [0036] further teaches multiplying the probability of click on an ad by its bid to calculate the expected revenue. All ads that pass a predetermined threshold and are placeable are allocated in the North ad slots; Paragraph [0037] further teaches the effects of ranking and placement of ads may be expressed in terms of utility and may be modeled with a utility function.;  Neumeyer, Paragraph [0036] further teaches by adjusting the threshold, the average number of North ads per search can be changed; Neumeyer, Paragarph [0049] further teaches ads not shown in the North ad positions (or slots), can still be shown in the East or in the South ad position [i.e., right or bottom content slots].; Neumeyer, Paragraph [0029] teaches four North ad slots [reading on first, second, and third content slot as claimed].; [Note: Neumeyer 0049 teaches additional East and South ad slots - further reading on first, second, and third slots and claimed.]), each interaction effect representative of activity in the online network that occurred due to concurrent display of a corresponding pair of content items to various member accounts of the plurality of members, each interaction effect generated based on historical activity, of member accounts, in response to concurrent display of the specific pair of content items (Neumeyer, ;

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website, as taught by Walker, as modified by the social network system comprising a feedback store and action log employed for content pair selection and display, as taught by Novikov, to further include the ranking and calculation of content slot positional effect, including calculation of North ad impact effect, as taught by Neumeyer, in order to improve user 

	

	Regarding claim 20, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 17, and Walker further teaches further comprising: 

identifying, according to a machine learning data model, a set of content items… (Walker, Col. 1, lines 16-20, teach “the invention relates to machine learning methods for identifying content items that are likely to produce a desired user action when incorporated into a dynamically-generated unit of display, such as a web page.”) 

…the at least one type of content item feature and the at least one type of member account feature identified in training data by the machine learning data model (Col. 11, lines 49-59, teach each content item of probability models varying by response action and segments within ranges of attributes, and further teaches, “parameters for a probability model can be determined by: training set generation, attribute selection; and model parameter learning.; Col. 11, lines 61-66, teach “the training set construction for a probability model of a content item combines data from the event database 112 and the attribute database.”; Col. 13, lines 4-8, teach “a training set for a content item includes a collection of training examples for the content item for 

	However, Walker does not distinctly disclose: …relevant to the target member account based on at least one type of content item feature present in the set of contents and at least one type of member account feature present in profile data of the target member account …

	Novikov teaches:
…relevant to the target member account based on at least one type of content item feature present in the set of contents and at least one type of member account feature present in profile data of the target member account …(Novikov, Paragraph [0009] teaches “The social networking system may select the content items according to various methods to achieve the optimization goal… the display is populated with content items that are related to topics of interest to the user [“topic of interest” reading on based at least on one type of content item feature]. The selected content may be tied to any interests or activities of the user discernible by the system… the content items are made relevant to the user's interests or activities at that moment or over a designated period of time.” [“relevant to users interests or activities discernible by the system” reading on based at least on one type of member account feature present in profile data]; Paragraph [0096] further teaches “determines parameters to be input into the content optimizing algorithm 1070... by gathering information about a user to whom content is to be provided from the user profile store can also obtain information about that user's actions from the action log 1185 for determining the parameters.” [Note: [0096] and [0097] further reading on based at least on one type of member account feature present in profile data.]).

Motivation to combine same as stated above for claim 17. 



Regarding claim 21, the combination of Walker in view of Novikov (and/or the combination of in further view of Aggarwal) teaches all of the limitations of claim 1. 
	
Although Examiner believes that the combination of Walker in view of Novikov at the least implies the limitation wherein each interaction effect occurs when a probability of a user's interaction with a first content item in the pair is modified based on a probability of the user's interaction with a second content item in the pair (Novikov, Paragraph [0011] teaches social networking system may achieve goals of increasing user engagement as well as maximizing monetization by selecting advertisements and social networking content items that are related to each other, and further teaches “wherein a user is more likely to pay attention to and interact with the advertisements if they are related to the other social networking content” [Note: [0011] reading on concept of probability that a user will interact with the other content item if based on its relatedness to another content item can be "related" in any sense of the word… A content item may also be an advertisement related to an action performed by a user's connection… or a content item may be an advertisement related to an action performed by one user related to another...Any way in which one piece of content can be related to another can form a basis for those pieces of content being displayed together.”), Neumeyer more clearly and explicitly teaches the limitation as provided below. 

Neumeyer teaches wherein each interaction effect occurs when a probability of a user's interaction with a first content item in the pair is modified based on a probability of the user's interaction with a second content item in the pair (Neumeyer, Paragraph [0045] teaches calculating positional effect for the click probability, wherein in an auction for multiple slots the probability of click p(click) is dependent, among other factors, on the actual display slot; Neumeyer, Neumeyer, Paragraph [0036] further teaches multiplying the probability of click on an ad by its bid to calculate the expected revenue. All ads that pass a predetermined threshold and are placeable are allocated in the North ad slots; Paragraph [0037] further teaches the effects of ranking and placement of ads may be expressed in terms of utility and may be modeled with a utility function.;  Neumeyer, Paragraph [0036] further teaches by adjusting the threshold, the average number of North ads per search can be changed; Neumeyer, Paragarph [0049] further teaches ads not shown in the North ad positions (or slots), can still be shown in the East or in the South ad position [i.e., right or bottom Note: Neumeyer 0049 teaches additional East and South ad slots - further reading on first, second, and third slots and claimed.]; Paragraph [0028] further teaches another way of describing ad impact value, includes a difference of relevance between a page displaying ads at ranks 1 through k-1 with a page displaying ads at ranks 1 through k. For example, the relevancy of the search results page with North ad slot 1 filled is compared with the relevancy of the search result page with North ad slots 1 and 2 filled.; Neumeyer, Paragraph [0032] further teaches query/ad pairs actually searched for previously by users and click histories stored in a database.)

	Motivation to combine same as stated above for claim 1.

14.	Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Novikov and Neumeyer in further view of Dimson et al. (US 20180139293 A1). 

	Regarding claim 3, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 1. However, the combination of does not distinctly disclose wherein a first type of activity represented in the set of interaction effects comprises a content selection by any of the various member account and a second type of activity represented in the set of interaction effects comprises a complaint behavior by any of the various member accounts.

	Dimson (i.e., Facebook, Inc.) teaches:
wherein a first type of activity represented in the set of interaction effects comprises a content selection by any of the various member account (Paragraph [0032] teaches “in some instances, the user [i.e., user of a social media member account] may want to endorse, or "like", a content item. In such instances, the user can select an option provided in the interface to like the desired content item.”; Paragraph [0040] further teaches likelihood that a user selects an option to share a content item, and/or a likelihood of a user engaging with the content item in some manner as other types of social network activity contemplated by the model.; Note: selection to share, like or any other way endorse a content item as comprising a content selection.) and a second type of activity represented in the set of interaction effects comprises a complaint behavior by any of the various member accounts (Paragraph [0032] teaches “if the user decides that they no longer want to see content from the first user in their respective content feed, the user can select an option through the interface to "unfollow" the first user. As a result, the follow module 106 can remove the association between the user and the first user so that content items posted by the first user are no longer included in the content feed of the user.”; Paragraph [0038] further teaches “in another example, a content item may be excluded [by way of filtering] if the content item likelihood of being reported [i.e., by a user of a member account] as being inappropriate.”). 


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website as taught by Walker as modified by social network system comprising a feedback store and action log employed for content pair selection and display taught by Novikov, as further modified by the ranking and calculation of content slot positional effect, including calculation of North ad impact effect, as taught by Neumeyer, to distinctly include/disclose the first and second type of social network activity comprising the “like”, “unfollow” or “remove/filter” social network activity features as taught by Dimson in order to allow users engage with content items by endorsing content items and to also allow users to remove associations with other users and/or content such that unwanted/inappropriate content is no longer included in the content feed of the user. (Dimson, Paragraph [0032]).


Regarding claim 11 the combination of Walker in view of Novikov (and/or the combination in further view of Aggarwal) teaches all of the limitations of claim 9. However, the combination of Walker in view of Novikov does not distinctly disclose wherein a first type of activity represented in the set of interaction effects comprises a content selection by any of the various member account and a second type of activity represented in the set of interaction effects comprises a complaint behavior by any of the various member accounts.

	Dimson (i.e., Facebook, Inc.) teaches:
wherein a first type of activity represented in the set of interaction effects comprises a content selection by any of the various member account (Paragraph [0032] teaches “in some instances, the user [i.e., user of a social media member account] may want to endorse, or "like", a content item. In such instances, the user can select an option provided in the interface to like the desired content item.”; Paragraph [0040] further teaches likelihood that a user selects an option to share a content item, and/or a likelihood of a user engaging with the content item in some manner as other types of social network activity contemplated by the model.; Note: selection to share, like or any other way endorse a content item as comprising a content selection.) and a second type of activity represented in the set of interaction effects comprises a complaint behavior by any of the various member accounts (Paragraph [0032] teaches “if the user decides that they no longer want to see content from the first user in their respective content feed, the user can select an option through the interface to "unfollow" the first user. As a result, the follow module 106 can remove the association between the user and the first user so that content items posted by the first user are no longer included in the content feed of the user.”; Paragraph [0038] further teaches “in another example, a content item may be excluded [by way of filtering] if the content item likelihood of being reported [i.e., by a user of a member account] as being inappropriate.”). 

Motivation to combine same as stated above for claim 3.



Regarding claim 19, the combination of Walker in view of Novikov (and/or the combination in further view of Aggarwal) teaches all of the limitations of claim 17. However, the combination of Walker in view of Novikov does not distinctly disclose wherein a first type of activity represented in the set of interaction effects comprises a content selection by any of the various member account and a second type of activity represented in the set of interaction effects comprises a complaint behavior by any of the various member accounts.

	Dimson (i.e., Facebook, Inc.) teaches:
wherein a first type of social network activity represented in the set of interaction effects comprises a content selection by any of the various member account (Paragraph [0032] teaches “in some instances, the user [i.e., user of a social media member account] may want to endorse, or "like", a content item. In such instances, the user can select an option provided in the interface to like the desired content item.”; Paragraph [0040] further teaches likelihood that a user selects an option to share a content item, and/or a likelihood of a user engaging with the content item in some manner as other types of social network activity contemplated by the model.; Note: selection to share, like or any other way endorse a content item as comprising a content selection.) and a second type of social network activity represented in the set of interaction effects comprises a complaint behavior by any of the various member accounts (Paragraph [0032] teaches “if the user decides that they no longer want to see content from the first user in their respective content feed, the user can select an option through the interface to "unfollow" the first user. As a result, the follow module 106 can remove the association between the user and the first user so that content items posted by the first user are no longer included in the content feed of the user.”; Paragraph [0038] further teaches “in another example, a content item may be excluded [by way of filtering] if the content item has a threshold likelihood of being reported [i.e., by a user of a member account] as being inappropriate.”). 

Motivation to combine same as stated above for claim 3.


15.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Novikov and Neumeyer, in further view of Koutrika et al. (US 20160342599 A1).

	Regarding claim 5, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 1. However, the combination does not distinctly disclose wherein the ordered set of content items comprises a diversity of content types that meets the first and second targets according to a multi-objective optimization algorithm.

	Koutrika teaches: 
wherein the ordered set of content items comprises a diversity of content types that meets the first and second targets according to a multi-objective optimization algorithm (Paragraph [0056] teaches “a document set state search space 215 to identify candidate document subset… A subset is based on the parameters selected for optimization, along with any constraints... Depending on the form of the optimization problem to be solved, different algorithms may be appropriate to collectively solve two problems: ranked document selection and document set composition.”; Paragraph [0064] teaches ranking of content may be based on separate interesting document properties.; Claim 7 teaches “interesting properties of the subset include diversity, coverage, and balance.”; Paragraph [0070] teaches automated content selection as a multi-objective constrained optimization. Operation includes reading the documents, generating rankings for each document property, and selecting a set of ranked documents; Paragraph [0071] Constraints may include any predefined type and/or number of constraints determined to provide a publication that is interesting to the readership; Paragraph [0077] teaches to satisfy these constraints, then another determination may be made whether the subset is optimal.; Paragraph [0080] teaches “the automated content selection techniques described herein may also be used for personalizing content delivery to different users depending on their goals, for example when used in marketing for a business [as in to meet a target revenue] with a specific the term ‘interesting’ is used herein generally to mean attracting and holding the attention of a reader, causing the reader to want to read more about and/or be involved in a particular topic or subject matter [as in to motivate user activity.). 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website taught by Walker as modified by the social network system comprising a feedback store and action log employed for content pair selection and display taught by Novikov, as further modified by the ranking and calculation of content slot positional effect, including calculation of North ad impact effect, as taught by Neumeyer, to include the multi-objective optimization algorithm techniques as taught by Koutrika to utilize multi-dimensional selection criteria to produce a better overall result than could be achieved by employing simple filters, which may further be used for personalizing content delivery to different users depending on their goals. (Koutrika, Paragraphs [0079] and [0080].)


Regarding claim 13, the combination of Walker in view of Novikov (and/or the combination in further view of Aggarwal) teaches all of the limitations of claim 9.  However, the combination does not distinctly disclose wherein the ordered set of content items comprises a diversity of content types that meets the first and second targets according to a multi-objective optimization algorithm.

	Koutrika teaches: 
wherein the ordered set of content items comprises a diversity of content types that meets the first and second targets according to a multi-objective optimization algorithm (Paragraph [0056] teaches “a document set state search space 215 to identify candidate document subset… A subset is based on the parameters selected for optimization, along with any constraints... Depending on the form of the optimization problem to be solved, different algorithms may be appropriate to collectively solve two problems: ranked document selection and document set composition.”; Paragraph [0064] teaches ranking of content may be based on separate interesting document properties.; Claim 7 teaches “interesting properties of the subset include diversity, coverage, and balance.”; Paragraph [0070] teaches automated content selection as a multi-objective constrained optimization. Operation includes reading the documents, generating rankings for each document property, and selecting a set of ranked documents; Paragraph [0071] Constraints may include any predefined type and/or number of constraints determined to provide a publication that is interesting to the readership; Paragraph [0077] teaches to satisfy these constraints, then another determination may be made whether the subset is optimal.; Paragraph [0080] teaches “the automated content selection techniques described herein may also be used for personalizing content delivery to different users depending on their goals, for example when used in marketing for a business [as in to meet a target revenue] with a specific the term ‘interesting’ is used herein generally to mean attracting and holding the attention of a reader, causing the reader to want to read more about and/or be involved in a particular topic or subject matter [as in to motivate user activity.). 

Motivation to combine same as stated above for claim 5.
	
16.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Novikov and Neumeyer, in further view of Alexander Engau et al. “2D Decision-making for Multicriteria Design Optimization” (2007), in further view of Aravamudan et al. (U.S. Patent No. 7792815). 

	Regarding claim 7, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 1, and Novikov further teaches … in the target member account's feed (Novikov, Paragraph [0060] teaches “the description provides many examples of a social networking website embodiment”; Novikov, Paragraph [0061] teaches “The display may include an information window 103 having available spaces in which to include content items and a main portion 102 that having a user interface for the social networking system, which may contain a profile page, a newsfeed, photos, pages, groups, events, applications, etc.”; Paragraph newsfeed”, “each user's home page or newsfeed page”, and “a user may also be able to view pages of his connections”.).

However, the combination does not distinctly disclose wherein determining a display probability for each content item in a set of content items comprises: generating a first vector of vectors including at least a first display probability vector and a second display probability vector; wherein the first and second display probability vectors both have a vector size equal to a number of content slots…; wherein each vector unit in the first and second display probability vectors represents a given content item's display at one of the content slot .... 

Nevertheless Engau teaches generating a first vector of vectors (Section 2, page 303, teaches mathematical model of a multiobjective optimization problem (MOP) with vector objective f and vector constraints g and h.; Figure 2 teaches Decomposition and integration with coordination and Section 3.2, page 305, teaches description of procedure and COPj (coordination problems) wherein first and second vector of vectors are taught.; Page 305 teaches – “Convention” - subscripts denote vector components and subscripts distinguish different vectors.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website taught by Walker as modified by the social network system comprising a feedback store and 

However, the combination in further view of Engau does not explicitly teach wherein determining a display probability for each content item in a set of content items comprises: … including at least a first display probability vector and a second display probability vector; wherein the first and second display probability vectors both have a vector size equal to a number of content slots…; wherein each vector unit in the first and second display probability vectors represents a given content item's display at one of the content slot … 

Nevertheless, Aravamudan teaches wherein determining a display probability for each content item in a set of content items comprises: … including at least a first display probability vector and a second display probability vector (Col. 2, lines 31-38, teach “a vector of attribute weights captures the media content and the user preferences. The systems then determine the vector product between the content vector and the user preferences vector. The system suggests content to users where the values of the vector products exceed a predetermined threshold.”; Col. 4, lines 66-collection of stochastic signatures related to specific dataspaces, and further teaches system capable of learning correlated activities across dataspaces allowing system to learn how a user interacts with related dataspaces to personalize the presentation of content to a user.; Col. 7, lines 5-6, teach “a particular stochastic signature is a normalized vector of probabilities.”); 

wherein the first and second display probability vectors both have a vector size equal to a number of content slots …(Col. 11, lines 15-23, teaches “the dimensionality of a vector space depends on the vector type. For example, the dimensionality of a channel vector space is the number of channels in the television system.”;; Col. 13, lines 62-63, teaches square N x N matrix, where N is the number of dataspaces.; Col. 6, lines 43-46, teach in dataspaces other than the example of the television content space, the approach to characterizing items is modified to reflect the attributes of the content items in that particular dataspace.); 

wherein each vector unit in the first and second display probability vectors represents a given content item's display at one of the content slot  … (Col. 7, lines 51-58, teach many possible collections of signatures that capture activities of users or family of users at various levels of granularity, and further teaches “within each location, the system captures dataspace-specific activities in individual signatures.; Col. 8, lines 25-27, teach capturing wide variety of activity in a multiple dataspace environment.; Col. 11, lines 15-20, teach the values in the vector depend on the type of vector, e.g., it can be duration or count or any other metric deemed appropriate to capture the activity of a family of users.; Col. 13, lines 36-37, teach system capable of learning correlated activities across dataspaces.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the systems and methods for statistically selecting content items to be used in a dynamically-generated display of a website taught by Walker as modified by the social network system comprising a feedback store and action log employed for content pair selection and display taught by Novikov, as further modified by the ranking and calculation of content slot positional effect, including calculation of North ad impact effect, as taught by Neumeyer, as further modified by the vector representation mathematical model teachings taught by Engau, to include vector representations of features and data used for selecting and presenting content based on user preferences as taught by Aravamudan, given that the notion of viewing signatures (i.e., data  and/or information) as vectors can be exploited to determine similarities which may allow to build subsets of similar signatures that can be used for many purposes such as promotions, targeted advertisement, etc. (Aravamudan, Col. 13, lines 48-52, Col. 15, lines 14-17, and Col. 15, lines 24-25).


	Regarding claim 8, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 1, and Novikov further teaches … in the target member account's feed (Novikov, Paragraph [0060] teaches “the description provides many examples of a social networking website embodiment”; user interface for the social networking system, which may contain a profile page, a newsfeed, photos, pages, groups, events, applications, etc.”; Paragraph [0036] further teaches social network “newsfeed”, “each user's home page or newsfeed page”, and “a user may also be able to view pages of his connections”.).

	However, the combination does not distinctly disclose wherein calculating a selection probability for each content item in an ordered set of the content items comprises: generating a second vector of vectors including at least a first selection probability vector and a second selection probability vector; wherein the first and second selection probability vectors both have a vector size equal to the number of content slots…; wherein each vector unit in the first and second selection probability vectors represents a given content item being selected when displayed at one of the content slot ….  

Engau teaches generating a second vector of vectors…(Section 2, page 303, teaches mathematical model of a multiobjective optimization problem (MOP) with vector objective f and vector constraints g and h.; Figure 2 teaches Decomposition and integration with coordination and Section 3.2, page 305, teaches description of procedure and COPj (coordination problems) wherein first and second vector of vectors are taught.; Page 305 teaches – “Convention” - subscripts denote vector components and subscripts distinguish different vectors.)

Motivation to combine same as stated above for claim 7.

However, the combination in further view of Engau does not explicitly teach wherein calculating a selection probability for each content item in an ordered set of the content items comprises: …including at least a first selection probability vector and a second selection probability vector; wherein the first and second selection probability vectors both have a vector size equal to the number of content slots …; wherein each vector unit in the first and second selection probability vectors represents a given content item being selected when displayed at one of the content slot ... 

Aravamudan teaches wherein calculating a selection probability for each content item in an ordered set of the content items comprises: …including at least a first selection probability vector and a second selection probability vector (Col. 2, lines 45-65, teach “ a user-interface method of selecting and presenting a collection of content items in which the presentation is ordered at least in part based on analyzing user selections of content items to learn the content preferences of the user according to a context within which the user selected the content ... The method further includes receiving actions from the user selecting content items of the subset and analyzing the descriptive terms of the selected content items to learn content preferences of the user.”; Col. 7, lines 5-8,  teach “a particular stochastic signature is a normalized vector of probabilities. The probabilities capture the historical patterns of the collection of stochastic signatures related to specific dataspaces, and further teaches system capable of learning correlated activities across dataspaces allowing system to learn how a user interacts with related dataspaces to personalize the presentation of content to a user.;); 

wherein the first and second selection probability vectors both have a vector size equal to the number of content slots …(Col. 11, lines 15-23, teaches “the dimensionality of a vector space depends on the vector type. For example, the dimensionality of a channel vector space is the number of channels in the television system.”; Col. 13, lines 62-63, teaches square N x N matrix, where N is the number of dataspaces.; Col. 6, lines 43-46, teach in dataspaces other than the example of the television content space, the approach to characterizing items is modified to reflect the attributes of the content items in that particular dataspace.); 

wherein each vector unit in the first and second selection probability vectors represents a given content item being selected when displayed at one of the content slot ... (Col. 2, lines 45-65, teaches user-interface method of selecting and presenting a collection of content items in which the presentation is ordered at least in part based on analyzing user selections of content items to learn the content preferences of the user according to a context within which the user selected the content; Col. 4-5, lines 66-67 and lines 1-21, teach collection of stochastic signatures related to specific dataspaces, and further teaches system capable of learning correlated activities across dataspaces allowing system to learn how a user interacts with related dataspaces to personalize the presentation of content to a user.; Col. 11, lines 15-20, teach “the values in the vector also depend on the type of vector; e.g., it can be duration or count or any other metric deemed appropriate to capture the activity of the family of users.”; Col. 11, lines 8-13, teach “vectors can be used to capture the family of users' behavior…Every vector belongs to a vector space…”; Col. 14, lines 48-52, teaches the user’s activity and preferences are stored as vectors.;).

Motivation to combine same as stated above for claim 7. 



	Regarding claim 15, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 9, and Novikov further teaches … in the target member account's feed (Novikov, Paragraph [0060] teaches “the description provides many examples of a social networking website embodiment”; Novikov, Paragraph [0061] teaches “The display may include an information window 103 having available spaces in which to include content items and a main portion 102 that having a user interface for the social networking system, which may contain a profile page, a newsfeed, photos, pages, groups, events, applications, etc.”; Paragraph newsfeed”, “each user's home page or newsfeed page”, and “a user may also be able to view pages of his connections”.).

However, the combination does not distinctly disclose wherein determining a display probability for each content item in a set of content items comprises: generating a first vector of vectors including at least a first display probability vector and a second display probability vector; wherein the first and second display probability vectors both have a vector size equal to a number of content slots…; wherein each vector unit in the first and second display probability vectors represents a given content item's display at one of the content slot .... 

Engau teaches: generating a first vector of vectors (Section 2, page 303, teaches mathematical model of a multiobjective optimization problem (MOP) with vector objective f and vector constraints g and h.; Figure 2 teaches Decomposition and integration with coordination and Section 3.2, page 305, teaches description of procedure and COPj (coordination problems) wherein first and second vector of vectors are taught.; Page 305 teaches – “Convention” - subscripts denote vector components and subscripts distinguish different vectors.)

Motivation to combine same as stated above for claim 7. 

However, the combination in further view of Engau does not explicitly teach wherein determining a display probability for each content item in a set of content items comprises: … including at least a first display probability vector and a second display probability vector; wherein the first and second display probability vectors both have a vector size equal to a number of content slots…; wherein each vector unit in the first and second display probability vectors represents a given content item's display at one of the content slot … 

Aravamudan teaches wherein determining a display probability for each content item in a set of content items comprises: … including at least a first display probability vector and a second display probability vector (Col. 2, lines 31-38, teach “a vector of attribute weights captures the media content and the user preferences. The systems then determine the vector product between the content vector and the user preferences vector. The system suggests content to users where the values of the vector products exceed a predetermined threshold.”; Col. 4, lines 66-67, and Col. 5, lines 1-21, teach collection of stochastic signatures related to specific dataspaces, and further teaches system capable of learning correlated activities across dataspaces allowing system to learn how a user interacts with related dataspaces to personalize the presentation of content to a user.; Col. 7, lines 5-6, teach “a particular stochastic signature is a normalized vector of probabilities.”); 

wherein the first and second display probability vectors both have a vector size equal to a number of content slots …(Col. 11, lines 15-23, teaches “the dimensionality of a vector space depends on the vector type. For example, the dimensionality of a channel vector space is the number of channels in the television number of dataspaces.; Col. 6, lines 43-46, teach in dataspaces other than the example of the television content space, the approach to characterizing items is modified to reflect the attributes of the content items in that particular dataspace.); 

wherein each vector unit in the first and second display probability vectors represents a given content item's display at one of the content slot  … (Col. 7, lines 51-58, teach many possible collections of signatures that capture activities of users or family of users at various levels of granularity, and further teaches “within each location, the system captures dataspace-specific activities in individual signatures.; Col. 8, lines 25-27, teach capturing wide variety of activity in a multiple dataspace environment.; Col. 11, lines 15-20, teach the values in the vector depend on the type of vector, e.g., it can be duration or count or any other metric deemed appropriate to capture the activity of a family of users.; Col. 13, lines 36-37, teach system capable of learning correlated activities across dataspaces.).

Motivation to combine same as stated above for claim 7. 


	Regarding claim 16, the combination of Walker in view of Novikov in further view of Neumeyer teaches all of the limitations of claim 9, and Novikov further teaches … in the target member account's social network feed (Novikov, Paragraph [0060] teaches “the description provides many examples of a social networking website user interface for the social networking system, which may contain a profile page, a newsfeed, photos, pages, groups, events, applications, etc.”; Paragraph [0036] further teaches social network “newsfeed”, “each user's home page or newsfeed page”, and “a user may also be able to view pages of his connections”.).

	However, the combination does not distinctly disclose wherein calculating a selection probability for each content item in an ordered set of the content items comprises: generating a second vector of vectors including at least a first selection probability vector and a second selection probability vector; wherein the first and second selection probability vectors both have a vector size equal to the number of content slots…; wherein each vector unit in the first and second selection probability vectors represents a given content item being selected when displayed at one of the content slot ….  

Engau teaches generating a second vector of vectors…(Section 2, page 303, teaches mathematical model of a multiobjective optimization problem (MOP) with vector objective f and vector constraints g and h.; Figure 2 teaches Decomposition and integration with coordination and Section 3.2, page 305, teaches description of procedure and COPj (coordination problems) wherein first and second vector of vectors 

Motivation to combine same as stated above for claim 7. 

However, Engau does not explicitly teach wherein calculating a selection probability for each content item in an ordered set of the content items comprises: …including at least a first selection probability vector and a second selection probability vector; wherein the first and second selection probability vectors both have a vector size equal to the number of content slots …; wherein each vector unit in the first and second selection probability vectors represents a given content item being selected when displayed at one of the content slot ... 

Aravamudan teaches wherein calculating a selection probability for each content item in an ordered set of the content items comprises: …including at least a first selection probability vector and a second selection probability vector (Col. 2, lines 45-65, teach “ a user-interface method of selecting and presenting a collection of content items in which the presentation is ordered at least in part based on analyzing user selections of content items to learn the content preferences of the user according to a context within which the user selected the content ... The method further includes receiving actions from the user selecting content items of the subset and analyzing the descriptive terms of the selected content items to learn content preferences of the user.”; Col. 7, lines 5-8,  teach “a particular stochastic signature is a collection of stochastic signatures related to specific dataspaces, and further teaches system capable of learning correlated activities across dataspaces allowing system to learn how a user interacts with related dataspaces to personalize the presentation of content to a user.;); 

wherein the first and second selection probability vectors both have a vector size equal to the number of content slots …(Col. 11, lines 15-23, teaches “the dimensionality of a vector space depends on the vector type. For example, the dimensionality of a channel vector space is the number of channels in the television system.”; Col. 13, lines 62-63, teaches square N x N matrix, where N is the number of dataspaces.; Col. 6, lines 43-46, teach in dataspaces other than the example of the television content space, the approach to characterizing items is modified to reflect the attributes of the content items in that particular dataspace.); 

wherein each vector unit in the first and second selection probability vectors represents a given content item being selected when displayed at one of the content slot ... (Col. 2, lines 45-65, teaches user-interface method of selecting and presenting a collection of content items in which the presentation is ordered at least in part based on analyzing user selections of content items to learn the content preferences of the user according to a context within which the user selected the content; Col. 4-5, lines 66-67 and lines 1-21, teach collection of stochastic signatures related to specific dataspaces, and further teaches system capable of learning correlated activities across dataspaces allowing system to learn how a user interacts with related dataspaces to personalize the presentation of content to a user.; Col. 11, lines 15-20, teach “the values in the vector also depend on the type of vector; e.g., it can be duration or count or any other metric deemed appropriate to capture the activity of the family of users.”; Col. 11, lines 8-13, teach “vectors can be used to capture the family of users' behavior…Every vector belongs to a vector space…”; Col. 14, lines 48-52, teaches the user’s activity and preferences are stored as vectors.;).

Motivation to combine same as stated above for claim 7. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123